DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a radiometry system configured to radiometrically characterize an optical sensor based on measured optical responses; processing means configured to generate a model comprising model components of the optical sensor; processing means configured to generate a parameterized model by fitting n variable parameters of the model components using the optical responses; the optical sensor configured to measure an optical response to a reference material; and processing means configured to generate a re-parameterized model by re-fitting m of the n variable parameters of the model components based, at least in part, on the measured optical response to the reference material, wherein m is less than n in claims 1 and 12.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
A method for optically measuring material properties comprising: radiometrically characterizing an optical sensor based on measured optical responses; generating a model comprising model components of the optical sensor; generating a parameterized model by fitting n variable parameters of the model components using the optical responses; and generating a re-parameterized model by re-fitting m of the n variable parameters of the model components based, at least in part, on the measured optical response to the reference material, wherein m is less than n.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
For example, steps of “radiometrically characterizing an optical sensor based on measured optical responses” are treated by the Examiner as belonging to mathematical concept grouping, while the steps of “generating a model comprising model components of the optical sensor; generating a parameterized model by fitting n variable parameters of the model components using the optical responses; measuring, by the optical sensor, an optical response to a reference material; and generating a re-parameterized model by re-fitting m of the n variable parameters of the model components based, at least in part, on the measured optical response to the reference material, wherein m is less than n” are treated as belonging to mental process grouping, mathematical concept grouping, or a combination of the two. 
Similar limitations comprise the abstract ideas of Claims 12.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In Claim 1: an optical sensor
In Claim 12: optical sensor
An optical sensor a mere data gathering step and only adds an insignificant extra-solution activity to the judicial exception.
In conclusion, the above additional element, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis). 
The claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-11 and 13-20 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-10, 12-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Odem et al. (US9971041B1, 2018-08-20), herein referred to as Odem, in view of Chen et al. (US20160327684A1, 2016-05-15), herein referred to as Chen.
	Regarding Claim 1, Odem teaches a method for optically measuring material properties (Abstract) comprising: radiometrically characterizing an optical sensor based on measured optical responses (Fig. 1, Abstract); generating a model comprising model components of the optical sensor (Col 8., lines 16-42); generating a parameterized model by fitting n variable parameters of the model components using the optical responses (Col 8., lines 16-42); measuring, by the optical sensor, an optical response to a reference material (Abstract; (Col. 4, lines 4-23)); and generating a re-parameterized model by re-fitting m of the n variable parameters of the model components based, at least in part, on the measured optical response to the reference material, wherein m is less than n (Col 8., lines 16-42). The examiner further provides for compact prosecution, additional teaching by Chen, of the limitation: “measuring, by the optical sensor, an optical response to a reference material; and generating a re-parameterized model by re-fitting m of the n variable parameters of the model components based, at least in part, on the measured optical response to the reference material, wherein m is less than n (para. [[0034] and [0045]). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Odem to incorporate the teachings of Chen by including: the measurement of optical response to a material and the refitting of variable to a model, based on those measurements, in order to achieve the desired information about the material.
	Regarding Claim 2, Odem further teaches the method of claim 1, further comprising: measuring, utilizing the optical sensor, an optical response to a material sample (abstract); processing, by the re-parameterized model, the optical response to the material sample; and determining properties of the material sample based on the processed optical response to the material sample (Col. 2, lines 9-25, Col 8., lines 16-42, Col. 10, lines 35-48 & Claim 19). The examiner further provides for compact prosecution additional teaching of the limitation by Chen [0045].
	Regarding Claim 3, Odem further teaches the method of claim 2, wherein said processing the optical response to the material sample comprises adjusting the optical response to the material sample based on the re- parameterized model sample (Col. 2, lines 9-25, Col 8., lines 16-42, Col. 10, lines 35-48  & Claim 19). The examiner further provides for compact prosecution additional teaching of the limitation by Chen [0045].
	Regarding Claim 5, the combination teaches all of the limitations of the method of claim 1, Chen further teaches wherein said re-fitting the m variable parameters comprises re-fitting the m variable parameters based, at least in part, on pre-determined values for at least one of the n-m of the n variable parameters that are not among the m variable parameters [0045].
	Regarding Claim 6, the combination teaches all of the limitations of the method of claim 1. Chen further teaches wherein said re-fitting the m variable parameters includes refitting the m variable parameters based on one or more pre-determined optical interactive properties of the reference material [0045].
	Regarding Claim 7, the combination teaches all of the limitations of the method of claim 1. Odem further teaches wherein said radiometrically characterizing the optical sensor comprises: measuring a first set of one or more optical responses of an optical measurement path including one or more optical sensor components Col. 7, lines 6-49; measuring a second set of one or more optical responses of a reconfigured optical measurement path including one or more reference components Col. 7, lines 6-49; and determining parameters of the optical sensor components based on the first set of one or more optical responses and the second set of one or more optical responses (Col. 1, lines 33-67 through Col. 2, lines 1-25, and Col. 7, lines 6-49).
Regarding Claim 8, the combination teaches all of the limitations of the method of claim 7. The combination further teaches wherein the optical measurement path and the reconfigured optical measurement path include a light source that generates light, an optical detector, and a transmissive diffuser having a diffusion structure that scatters the light, wherein the transmissive diffuser is positioned between the light source and the optical detector (Odom: (Col. 4, lines 19-47); Fig. 1-5). The examiner further provides for compact prosecution additional teaching of the limitation by Chen [0016], Claim 18-19, Fig. 1.
Regarding Claim 9, the combination teaches all of the limitations of the method of claim 1. The combination further teaches wherein said generating the model comprises generating the model components to represent a light source and optical components that modify light from the light source (Odem: (Col 8., lines 16-42), Fig.1; Chen: Fig. 1).
Regarding Claim 10, the combination teaches all of the limitations of the method of claim 9. The combination further teaches wherein said generating the model components comprises generating a physical component representation or a data construct representation of optical components within the optical sensor (Odem: Col. 7, lines 6-49 Fig. 1; Chen: Fig. 1).
Regarding Claim 12, Odem teaches a system for optically measuring material properties (Abstract) comprising: a radiometry system configured to radiometrically characterize an optical sensor based on measured optical responses (Fig. 1, Abstract); processing means configured to generate a model comprising model components of the optical sensor (Col 8., lines 16-42); processing means configured to generate a parameterized model by fitting n variable parameters of the model components using the optical responses (Col 8., lines 16-42); the optical sensor configured to measure an optical response to a reference material (Abstract; (Col. 4, lines 4-23)); and processing means configured to generate a re-parameterized model by re-fitting m of the n variable parameters of the model components based, at least in part, on the measured optical response to the reference material, wherein m is less than n (Col 8., lines 16-42). The examiner further provides for compact prosecution, additional teaching by Chen, of the limitation: “measuring, by the optical sensor, an optical response to a reference material; and generating a re-parameterized model by re-fitting m of the n variable parameters of the model components based, at least in part, on the measured optical response to the reference material, wherein m is less than n (para. [[0034] and [0045]). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Odem to incorporate the teachings of Chen by including: the measurement of optical response to a material and the refitting of variable to a model, based on those measurements, in order to achieve the desired information about the material.

Regarding Claim 13, Odem further teaches the system of claim 12, further comprising: The optical sensor configured to measure an optical response to a material sample (abstract); The re-parameterized model configured to process the optical response to the material sample; and processing means configured to determine properties of the material sample based on the processed optical response to the material sample (Col. 2, lines 9-25, Col 8., lines 16-42, Col. 10, lines 35-48  & Claim 19). The examiner further provides for compact prosecution additional teaching of the limitation by Chen [0045].
Regarding Claim 14, Odem further teaches the system of claim 13, wherein said processing the optical response to the material sample comprises adjusting the optical response to the material sample based on the re- parameterized model sample (Col. 2, lines 9-25, Col 8., lines 16-42, Col. 10, lines 35-48  & Claim 19). The examiner further provides for compact prosecution additional teaching of the limitation by Chen [0045].
	Regarding Claim 16, the combination teaches all of the limitations of the method of claim 12, Chen further teaches wherein said re-fitting the m variable parameters comprises re-fitting the m variable parameters based, at least in part, on pre-determined values for at least one of the n-m of the n variable parameters that are not among the m variable parameters [0045].
	Regarding Claim 17, the combination teaches all of the limitations of the method of claim 12. Chen further teaches wherein said re-fitting the m variable parameters includes refitting the m variable parameters based on one or more pre-determined optical interactive properties of the reference material [0045].
 The reasons and motivation for combining are the same as recited in the rejection of claim 12 above. 
	Regarding Claim 18, the combination teaches all of the limitations of the method of claim 12. Odem further teaches wherein said radiometrically characterizing the optical sensor comprises: measuring a first set of one or more optical responses of an optical measurement path including one or more optical sensor components Col. 7, lines 6-49; measuring a second set of one or more optical responses of a reconfigured optical measurement path including one or more reference components Col. 7, lines 6-49; and determining parameters of the optical sensor components based on the first set of one or more optical responses and the second set of one or more optical responses (Col. 1, lines 33-67 through Col. 2, lines 1-25 and Col. 7, lines 6-49).
	Regarding Claim 19, the combination teaches all of the limitations of the method of claim 18. The combination further teaches wherein the optical measurement path and the reconfigured optical measurement path include a light source that generates light, an optical detector, and a transmissive diffuser having a diffusion structure that scatters the light, wherein the transmissive diffuser is positioned between the light source and the optical detector (Odom: (Col. 4, lines 19-47); Fig. 1-5; Chen [0016], Claim 18-19, Fig. 1).
	Regarding Claim 20, the combination teaches all of the limitations of the method of claim 12. The combination further teaches wherein said generating the model comprises generating the model components to represent a light source and optical components that modify light from the light source (Odem: (Col 8., lines 16-42), Fig.1; Chen: Fig. 1) and wherein said generating the model components comprises generating a physical component representation or a data construct representation of optical components within the optical sensor (Odem: Col. 7, lines 6-49 Fig. 1; Chen: Fig. 1).


	
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Odem and Chen, in further view of Vincelette et al. (US20090210168A1, 2009-08-20) herein referred to as Vincelette.

Regarding Claim 4, The combination teaches all the limitations of the method of claim 1. Chen further discloses a variable-input-model based performance evaluation method is provided for optical sensor diagnostics, which may be applicable to pressure-volume-temperature (PVT) characterization ([0015, 0017-0018]; [0022]), but fails to specifically disclose the source being that of a light source. However, in a related field, Vincelette teaches wherein the m parameters include at least one of a light source temperature parameter and a light source energy supply parameter ([0021], [0028], [0009-0010]; Claim 11 and 14). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Odem and Chen to incorporate the teachings of Vincelette by including: temperature and light source energy in order to obtain a measurement with respect to change of the two parameters.
Regarding Claim 15, The combination teaches all the limitations of the method of claim 12. Chen further discloses a variable-input-model based performance evaluation method is provided for optical sensor diagnostics, which may be applicable to pressure-volume-temperature (PVT) characterization ([0015, 0017-0018]; [0022]), but fails to specifically disclose the source being that of a light source. However, in a related field, Vincelette teaches wherein the m parameters include at least one of a light source temperature parameter and a light source energy supply parameter ([0021], [0028], [0009-0010]; Claim 11 and 14). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Odem and Chen to incorporate the teachings of Vincelette by including: temperature and light source energy in order to obtain a measurement with respect to change of the two parameters.

	Allowable Subject Matter
Claim 11 would be allowable if written to overcome the 101 rejection set forth in this office action and rewritten in independent form to incorporate all the limitations of their base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 11, the combination of Odem and Chen teach all of the limitations of Claim 1. The combination of Odem and Chen, along with any other prior art reference, fail to teach wherein said generating the parameterized model includes: determining p parameters of the model components having lower variability in terms of rate of variation or range of variation than the n variable parameters; and fixing a value of at least one of the p parameters based on an average of the optical responses. It is for this reason Claim 11 would be allowable. 

 Conclusion

The prior art made record and not relied upon is considered pertinent to applicant’s disclosure.
	
Jones et al. (U.S. Patent No. 9,091,151 B2) teaches Various methods and tools optically analyze downhole fluid properties in situ. Some disclosed downhole optical radiometry tools include a tool body having a sample cell for fluid flow. A light beam passes through the sample cell and a spectral operation unit (SOU) such as a prism, filter, interferometer, or multivariate optical element (MOE); Schroeder et al. (U.S. Patent 5,166,747) teaches a borehole apparatus for analyzing the composition of a formation fluid includes a chamber that contains the fluid, and a light source that directs light through the fluid in the chamber. The optical path of the light is modified such that an output fiber optic bundle receives indirect light through the fluid. One embodiment comprises a diffuser in the optical path, which forward scatters the light to the output fiber optic bundle; Rossenthal (U.S. Patent 4,379,233) teaches an instrument for quantitative analysis using a matrix of radiation emitting diodes has means for assuring that a sample receives substantially uniform radiation from each diode. In the preferred embodiment a lens is used to direct the radiation beams to a focal plane where there is a matte surface diffuser backed with an aperture to provide relatively uniform radiant energy field through the aperture to a sample chamber. With this arrangement the same energy distribution contacts the test samples from each of the radiation sources.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SINGLETARY/Examiner, Art Unit 2863                                                                                                                                                                                                        
/NATALIE HULS/Primary Examiner, Art Unit 2863